—In an action to recover damages for personal injuries, the defendant Sani-Wash, Inc. appeals from so much of an order of the Supreme Court, Queens County (Goldstein, J.), dated April 21, 1995, as denied the branch of its motion which was for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs payable by the respondent, the branch of the appellant’s motion which was for summary judgment dismissing the complaint insofar as it is asserted against it is granted, the complaint is dismissed insofar as it is asserted against the appellant, and the action against the remaining defendants is severed.
In moving for summary judgment, the defendant Sani-Wash, Inc. established the lack of merit of the plaintiff’s cause of action as against it (see, Frank Corp. v Federal Ins. Co., 70 NY2d 966; Alvarez v Prospect Hosp., 68 NY2d 320). Consequently, since this lack of merit was not effectively rebutted, the complaint is dismissed as against the defendant Sani-Wash, Inc. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.